Notice of Pre-AIA  or AIA  Status
1.		The present application is being examined under the pre-AIA  first to invent provisions. 

2.		Claims 2-9 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The plurality of electrical connections as a whole are not specifically identifiable to correspond to any of the figures or written description of the current application. 

1) Figure 1A and 2A-3C reference first gate circuit 51 and second gate circuit 52.
2) Figures 4A and 5A-5I described in originally filed specification paragraph [0045] that “a gate driver circuit includes a circuit 10A and a circuit 10B”. In view of figure 1A circuit 10A is implied (not specifically defined) to regard the first gate circuit and circuit 10B is implied to regard the second gate circuit. 
3) Figure 9A reference circuits 10A-10D described in paragraph [0135] wherein 10C and 10D have a function that is similar to the function of the circuit 10A or the circuit 10B. Again, in view of figure 1A, implying (not specifically defined) that 10A+10C to individually or in combination regard the first gate circuit and 10B+10D to individually or in combination regard the second gate circuit.
4) Figure 58 reference first gate driver 5108 and second gate driver 5110 each comprising respectively odd plurality of shift registers SRC and even plurality of shift registers SRC connected to respective gate lines.
The claims further state the first gate circuit to comprise 10 TFTs and the second gate circuit to comprise 2 TFTs. In view of the above figure embodiments multiple interpretations exist:
Embodiments 1 and 4 specifically identify the left gate circuit and the right gate circuits as respectively the first and second gate circuits. Embodiment 4 gives a broader scope of interpretation that the first and second gate circuits may 
Figures 31B and 36A-41B identify TFTs configurations/embodiments and their respective electrical connections within respective gate circuits. Each of the figures depict a circuit 200A and another circuit 200B. As noted above neither circuit is identified as either the first or second gate circuit but it is implied 200A as the first gate circuit and 200B to be the second gate circuit (unless applicant can pinpoint within the originally filed specification otherwise). With such a scope none of the circuits 200A comprise 10 TFTs. Additionally, it is noted figure 39E describes an embodiment of expanding circuit 400A with additional TFTs but this embodiment is only described to operate with previous figures and not with figures 41A-41B (which would otherwise enable 10 TFTs). Also, protection circuits 3000 of figures 51A-51G are described to be connected to the gate lines to protect from electrostatic discharge or the like. Figure 52A specifically describes the protection circuit 3000 to be utilized with a gate driver circuit 3100. Gate driver circuit 3100 is never particularly defined or detailed to be any of the previous embodiments leading this to be an independent embodiment. None of the above figures depict specific TFT electrical connections between shift registers or a first/second gate circuit comprises multiple circuits (on the left or right side of the display). 
This implies figures 31B and 36A-41B circuit 200A must show the ten TFTs and claimed electrical connections. However, none of the figures nor the written description describes a 10th TFT in the first gate circuit.

Further the electrical connections of the first through ninth TFTs are also found to be none enabled.
The claim language is written below multiple times with corresponding logical steps for interpreting support:
a display device (figure 4A is described in the written specification to be used for a display device) comprising: 
a first gate driver circuit (figure 1A reference first gate driver 51); 
a second gate driver circuit (figure 1A reference second gate driver 52); 
a pixel portion (figure 1A reference pixel portion 50) between the first gate driver circuit and the second gate driver circuit (utilizing figure 41A for example as it comprises the most TFTs, 200A is implied to be the first gate driver and 200B is implied to be the second gate driver); and 
a gate line (figure 41A reference wiring 111 described in paragraph [0253] to function as a gate line), 
wherein the first gate driver circuit (200A) comprises first to tenth transistors (figure 41A reference 9 total TFTs in no specific order 201A, 202A, 206A, 501A, 502A, 401A, 402A, 301A and 302A.), 
wherein the second gate driver circuit (200B) comprises eleventh to twentieth transistors  (figure 41A reference any two TFTs of 201B, 202B, 206B, 501B, 502B, 401B, 402B, 301B and 302B.), 
201A or 202A)  is electrically connected to the gate line (111)  (Figure 41A reference only two options as 201A or 202A that have source/drain directly electrically connected to the gate line 111. Please note electrical connections Are also formed for example by TFT 502A which comprises a source/drain directly electrically connected to source/drain 202A such that when 202A is closed an electrical connection is formed between 502A-113A-202A-111. However, to simplify enablement interpretation here the electrical connections will be treated as directly.), 
wherein the other of the source and the drain of the first transistor (201A or 202A) is electrically connected to a first wiring (112A or 113A)  (Figure 41A reference the other source/drain of 201A or 202A respectively connected to 112A and 113A), 
wherein one of a source and a drain of the second transistor (201A or 202A) is electrically connected to the gate line (111)  (Figure 41A reference other of 201A or 202A not selected as the first transistor. For example, if 201A is selected as the first transistor 202A is interpreted to be the second transistor), 
wherein the other of the source and the drain of the second transistor (201A or 202A) is configured to be supplied with a first power supply potential (Figure 41A reference lines 112A and 113A respectively directly coupled to source/drain of 201A and 202A. Paragraph [0155] describes wiring 112A to function as power supply lines. Paragraph [0157] describes wiring 113A to function as a power supply line or grounds.),
 wherein one of a source and a drain of the third transistor is electrically connected to a gate of the second transistor (Figure 41A in the interpretation that 201A is the second transistor: 301A, 302A, and 206A comprise source/drain connected to the gate of 201A. In the interpretation that 202A is the second transistor: 401A and 402A are the only transistors comprising source/drain connected to the gate of 202A.), 
Figure 41A TFT/wiring: 301A/114A, 302A/113A, 206A/113A, 401A/115A, 402A/113A. However, note the first wiring is labeled as 112A or 113A describing if 113A is the first wiring than it cannot be the third wiring.), 
wherein one of a source and a drain of the fourth transistor is electrically connected to the gate of the second transistor (Figure 41A in the interpretation that 201A is the second transistor: 301A, 302A, and 206A comprise source/drain connected to the gate of 201A. In the interpretation that 202A is the second transistor: 401A and 402A are the only transistors comprising source/drain connected to the gate of 202A. Please note the relationship to the third transistor.), 
wherein the other of the source and the drain of the fourth transistor is electrically connected to a second wiring (Figure 41A TFT/wiring: 301A/114A, 302A/113A, 206A/113A, 401A/115A, 402A/113A. However, note the first wiring is labeled as 112A or 113A describing if 113A is the first wiring than it cannot be the second wiring.), 
wherein a gate of the fourth transistor is electrically connected to a gate of the first transistor (Figure 41A reference the interpretation that 201A is the first transistor: 402A or 502A are the only transistors with their gates connected to the gate of 201A. In the interpretation that 202A is the first transistor there are no transistor with their gates connected to the gate of transistor 202A. This forces the interpretation of the first transistor to be 201A.).
Following this logic returning back to the interpretation of the claims with the first transistor interpreted to be figure 41A reference 201A:
a display device (figure 4A is described in the written specification to be used for a display device) comprising: 
a first gate driver circuit (figure 1A reference first gate driver 51); 
figure 1A reference second gate driver 52); 
a pixel portion (figure 1A reference pixel portion 50) between the first gate driver circuit and the second gate driver circuit (utilizing figure 41A for example as it comprises the most TFTs, 200A is implied to be the first gate driver and 200B is implied to be the second gate driver); and 
a gate line (figure 41A reference wiring 111 described in paragraph [0253] to function as a gate line), 
wherein the first gate driver circuit (200A) comprises first to tenth transistors (figure 41A reference 9 total TFTs in no specific order 201A, 202A, 206A, 501A, 502A, 401A, 402A, 301A and 302A.), 
wherein the second gate driver circuit (200B) comprises eleventh to twentieth transistors  (figure 41A reference any two TFTs of 201B, 202B, 206B, 501B, 502B, 401B, 402B, 301B and 302B.), 
wherein one of a source and a drain of the first transistor (201A)  is electrically connected to the gate line (111)  (Figure 41A reference 201A having source/drain directly electrically connected to the gate line 111.), 
wherein the other of the source and the drain of the first transistor (201A) is electrically connected to a first wiring (112A)  (Figure 41A reference the other source/drain of 201A respectively connected to 112A), 
wherein one of a source and a drain of the second transistor (202A) is electrically connected to the gate line (111)  (Figure 41A reference 202A connected with gate line 111), 
wherein the other of the source and the drain of the second transistor (202A) is configured to be supplied with a first power supply potential (Figure 41A reference line 113A respectively directly coupled to source/drain of 202A. Paragraph [0157] describes wiring 113A to function as a power supply line or grounds.),
 wherein one of a source and a drain of the third transistor is electrically connected to a gate of the second transistor (Figure 41A reference 401A or 402A are the only transistors comprising source/drain connected to the gate of 202A.), 
wherein the other of the source and the drain of the third transistor is electrically connected to a third wiring (Figure 41A reference 401A source/drain connected to wiring 115A or  402A source/drain connected to wiring 113A.), 
wherein one of a source and a drain of the fourth transistor is electrically connected to the gate of the second transistor (Figure 41A reference gate of second TFT 202A connected with drain/source of 401A or 402A. Please note the relationship to the third transistor.), 
wherein the other of the source and the drain of the fourth transistor is electrically connected to a second wiring (Figure 41A reference 401A with source/drain connected with wiring 115A or  402A with source/drain connected with 113A.), 
wherein a gate of the fourth transistor is electrically connected to a gate of the first transistor (Figure 41A reference first TFT 201A with 402A or 502A are the only transistors with their gates connected to the gate of 201A.).
wherein one of a source and a drain of the fifth transistor is electrically connected to a gate of the third transistor (Figure 41 reference in the interpretation that the third transistor is 402A: either TFTs 301A or 302A comprise source/drain connected to the gate of third TFT 402A. In the third transistor is 401A there is no TFT connected to the gate of the third TFT 401. This forces the interpretation of the third transistor to be 402A.).

a display device (figure 4A is described in the written specification to be used for a display device) comprising: 
a first gate driver circuit (figure 1A reference first gate driver 51); 
a second gate driver circuit (figure 1A reference second gate driver 52); 
a pixel portion (figure 1A reference pixel portion 50) between the first gate driver circuit and the second gate driver circuit (utilizing figure 41A for example as it comprises the most TFTs, 200A is implied to be the first gate driver and 200B is implied to be the second gate driver); and 
a gate line (figure 41A reference wiring 111 described in paragraph [0253] to function as a gate line), 
wherein the first gate driver circuit (200A) comprises first to tenth transistors (figure 41A reference 9 total TFTs in no specific order 201A, 202A, 206A, 501A, 502A, 401A, 402A, 301A and 302A.), 
wherein the second gate driver circuit (200B) comprises eleventh to twentieth transistors  (figure 41A reference any two TFTs of 201B, 202B, 206B, 501B, 502B, 401B, 402B, 301B and 302B.), 
wherein one of a source and a drain of the first transistor (201A)  is electrically connected to the gate line (111)  (Figure 41A reference 201A having source/drain directly electrically connected to the gate line 111.), 
201A) is electrically connected to a first wiring (112A)  (Figure 41A reference the other source/drain of 201A respectively connected to 112A), 
wherein one of a source and a drain of the second transistor (202A) is electrically connected to the gate line (111)  (Figure 41A reference 202A connected with gate line 111), 
wherein the other of the source and the drain of the second transistor (202A) is configured to be supplied with a first power supply potential (Figure 41A reference line 113A respectively directly coupled to source/drain of 202A. Paragraph [0157] describes wiring 113A to function as a power supply line or grounds.),
 wherein one of a source and a drain of the third transistor (402A) is electrically connected to a gate of the second transistor (202A) (Figure 41A reference 402A comprising source/drain connected to the gate of 202A.), 
wherein the other of the source and the drain of the third transistor (402A) is electrically connected to a third wiring (113A) (Figure 41A reference 402A source/drain connected to wiring 113A.), 
wherein one of a source and a drain of the fourth transistor (401A) is electrically connected to the gate of the second transistor (202A) (Figure 41A reference gate of second TFT 202A connected with drain/source of 401A.), 
wherein the other of the source and the drain of the fourth transistor (401A) is electrically connected to a second wiring (115A) (Figure 41A reference 401A with source/drain connected with wiring 115A.), 
401A) is electrically connected to a gate of the first transistor (201A) (Figure 41A reference gate of first TFT 201A is not connected to a gate of any other transistor.).
As can be seen above with the various iterations of interpretation of logical support found within the specification, the claims are found non-enabled by the specification regarding the electrical connections of the first through fifth TFTs (and therefore first through tenth TFTs) and the first gate circuit comprising ten TFTs. Because of the complexity of electrical connections and hardware a prior art rejection is not possible until the claims are found properly supported by the specification and specifically identify applicant’s intended invention. 
To overcome this rejection applicant must identify via figure and/or written description specific support for each limitation/electrical connection of both claims 2 and 6.

An interview will be granted at applicant’s request.

Conclusion
4.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622